Citation Nr: 1712126	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma, as due to herbicide exposure. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1969.  He was honored with several awards, including the National Defense Service Medal, the Vietnam Service Medal, and the Army Commendation Medal. 
This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded.  The Board sincerely regrets the additional delay that will be caused by this remand.  However, for the following reasons, the Board finds that the remand is necessary in order to conduct all appropriate development prior to rendering a decision on the claim.  

The Veteran is seeking service connection for a skin disorder that he attributes to exposure to Agent Orange herbicides during his service in Vietnam.  The Veteran's service records indicate that he served in the Republic of Vietnam.  Thus, herbicide exposure (Agent Orange) is conceded based on the circumstances of his military service.  See U.S.C.A. § 1116(f) (West 2014). 

While in service in 1968, the Veteran was seen once for treatment of round lesions on his face and neck with a probable (but not verified) diagnosis of ringworm.  See Veteran's STRs. Post-service, the Veteran contends that he continued to be treated for skin irritation and rashes, starting in 1970. See September 2011 Letter of Disagreement.  He maintains that many of these corroborative treatment records immediately following his military service have been lost and/or are otherwise unattainable.  In fact, a Formal Finding of the Unavailability of VA Treatment Records from 1969-1980 and from 1984 to 2009 was issued on March 5, 2009.  See Formal Finding Notice.  

A VA examination was provided in June 2010 diagnosing the Veteran with a rash not otherwise specified.  The examiner stated that the etiology of the Veteran's rash could not be determined without a great deal of speculation.  This opinion is inadequate because, though the examiner stated that he could not formulate an opinion without resorting to speculation, he did not provide a supporting explanation.  

An addendum opinion was provided in August 2010.  The examiner reviewed the Veteran's c-file.  The addendum opinion notes the Veteran's lay statement that he had been treated for skin irritation and rashes following service as early as 1970, but disregards this testimony as there is no medical evidence of complaint, diagnosis, or treatment until he is diagnosed with eczema in 1980.  The opinion does not address the aforementioned verified loss of the Veteran's VA medical records from 1969-1980 and 1984-2009.  The examiner determined that the then current diagnosis which included actinic keratosis was a malignant condition due to sun exposure that does not remain quiescent and would not continue for 30-40 years unchanged.  He noted that the Veteran's other then diagnosed condition, photosensitive dermatitis, was due to medication the Veteran was taking with sun exposure giving the rash.  He finally opined that the skin condition was not related to the Veteran's military service. 

This opinion is inadequate because it seemingly disregarded the Veteran's lay statements regarding continuous treatment since service because there was no contemporaneous medical documentation despite being made aware that possible documentation was unavailable.  Additionally, while examiner opined that the Veteran's then diagnosed skin conditions were due to sun exposure, he did not discuss whether this sun exposure could have occurred during the Veteran's military service.  He merely stated that the skin condition was not related to the Veteran's military service, likely because, in his opinion it was not due to herbicide exposure. 

VA treatment records reflect past diagnoses of actinic keratosis and photosensitive dermatitis and a current diagnosis of squamous cell carcinoma.  See VA Treatment Records.   Although none of these disorders are presumptively related to herbicide exposure, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994); 38 C.F.R. § 3.309 (e).  To date, the Veteran has not been afforded an adequate VA examination to determine the nature and etiology of his claimed skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is then asked to address the following:

a) Is it as least as likely as not that the Veteran's skin disorder was incurred during active duty service, to include the Veteran's presumed exposure to herbicides?

b) In the alternative, is it as least as likely as not that the Veteran's skin disorder is otherwise related to an in-service occurrence or event other than herbicide exposure, to include sun exposure? 

When answering these questions, the examiner should particularly consider the Veteran's service in Vietnam and presumed exposure to Agent Orange and the Veteran's lay statements regarding the onset and nature of his skin condition.  The examiner is reminded that the Veteran's medical records immediately following service are unattainable. 

2.  Thereafter, and after undertaking any additional development deemed necessary, re-adjudicate the issue on appeal.  If the benefit sought remains denied, in whole or in part, the Veteran and his representative should be provided a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




